SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

263
KA 14-02105
PRESENT: WHALEN, P.J., CENTRA, CARNI, DEJOSEPH, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JONATHAN JAMISON, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (John
J. Brunetti, A.J.), rendered October 21, 2014. The order determined
that defendant is a level three risk pursuant to the Sex Offender
Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Defendant appeals from an order determining that he
is a level three risk pursuant to the Sex Offender Registration Act
([SORA] Correction Law § 168 et seq.). We reject defendant’s
contention that Supreme Court erred in assessing 30 points against him
based on a 1986 conviction. Defendant’s challenge to that conviction
is not properly before us on this appeal from the SORA determination
(see generally People v Buniek, 121 AD3d 659, 659, lv denied 24 NY3d
914; People v Clavette, 96 AD3d 1178, 1179, lv denied 20 NY3d 851;
People v Ayala, 72 AD3d 1577, 1578, lv denied 15 NY3d 816). Defendant
moved pursuant to CPL 440.10 (1) (h) to vacate that conviction before
the SORA determination, but the court denied the motion, and defendant
did not seek permission from this Court to appeal from that order
(see CPL 450.15 [1]; 460.15 [1]). We reject defendant’s further
contention that the court erred in assessing 10 points against him for
failure to accept responsibility. Although defendant pleaded guilty
to assault and rape, he made statements denying the rape to a
probation officer preparing the presentence report, and he again
denied the rape in a letter to the court approximately one month
before his release. Defendant made subsequent statements to a
therapist that he “takes responsibility for the physical aspects of
his offense,” but “[t]he court properly concluded that defendant’s
statement[s] did not reflect a genuine acceptance of responsibility as
required by the risk assessment guidelines developed by the Board [of
Examiners of Sex Offenders]” (People v Kyle, 64 AD3d 1177, 1178, lv
                                 -2-                            263
                                                          KA 14-02105

denied 13 NY3d 709 [internal quotation marks omitted]).




Entered:   March 25, 2016                       Frances E. Cafarell
                                                Clerk of the Court